     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 1 of 10 Page ID #:15642




 1    Michael John Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
      17 Corporate Plaza, Suite 254
 3    Newport Beach, California 92660
      Tel (949) 481-4900
 4    Fax (949) 497-6753
 5    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
11                Plaintiff,                       DEFENDANT’S SUPPLEMENT TO
12                       v.                        MOTION FOR MISTRIAL OR, IN THE
                                                   ALTERNATIVE, TO STRIKE THE
13    MICHAEL JOHN AVENATTI,                       TESTIMONY OF ROBERT AMENTA
14                Defendant.                       AND JOHN DRUM DUE TO
                                                   VIOLATIONS OF THE JENCKS ACT,
15
                                                   RULE 26.2, BRADY AND GIGLIO
16                                                 [Dkt. 705]
17

18
            Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
19
      advisory counsel of record, H. Dean Steward, hereby files this supplement in response to
20
      the Court’s inquiry regarding Mr. Avenatti’s prior filing, “Defendant’s Motion for
21
      Mistrial or, in the Alternative, to Strike the Testimony of Robert. Amenta and John
22
      Drum due to Violations of the Jencks Act, Rule 26.2, Brady and Giglio. See, e.g., Dkt.
23
      No. 705.
24
       Dated: August 17, 2021                  Respectfully submitted,
25
                                               /s/ Michael J. Avenatti
26
                                               Defendant
27                                             MICHAEL JOHN AVENATTI
28
     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 2 of 10 Page ID #:15643




 1          On August 12, 2021, the government filed “Government’s Filing Regarding Email
 2    Communications with Robert Amenta.” [Dkt. 690]. In its filing, the government stated
 3    that it had failed to provide the defendant two e-mail correspondence between the
 4    government and Investigator Amenta regarding the subject matter of the testimony. The
 5    government attached two e-mails to its pleadings but failed to include, and still has yet to
 6    provide to the defendant, the attachments referenced in these emails. Further, based on
 7    Investigatory Amenta’s testimony, it is obvious that this is not all of the written
 8    statements by Investigator Amenta. For instance, Investigator Amenta testified that he
 9    communicated with others by way of e-mail to verify the IMADs and OMADs listed on
10    government exhibit 457. See, e.g., Trial Tr. (8/12/21, Vol. 2), p. 46-47. Yet, these
11    statements were never produced despite the fact that they were required to be produced
12    pursuant to the Jencks Act and Rule 26.2.
13          On August 14, 2021, Mr. Avenatti filed his “Notice of Motion and Motion for
14    Mistrial, or In the Alternative, to Strike the Testimony of Robert Amenta and John Drum
15    due to Violations of the Jencks Act, Rule 26.2, Brady and Giglio.” See, e.g., Docket No.
16    705. On August 17, 2021, the Court requested additional briefing related to the
17    materiality of the untimely production of Investigator Robert Amenta’s statements.
18          Mr. Avenatti comes now, through his advisory counsel of record, H. Dean
19    Steward, with the additional information the Court requested. Mr. Avenatti renews the
20    objections and requests for relief lodged in his original filing including, but not limited
21    to, the following: (1) the government’s failure to disclose the statements requires a
22    mistrial be granted or the striking of the witness testimony; and (2) the prosecution’s
23    method of collecting statements is flawed and fails to account for all of the statements
24    the government is required to disclose.
25          The untimely disclosure made by the government reveals emails between
26    Investigator Amenta, Special Agent Roberson, and AUSA Wyman. The emails revealed
27    the following items of information that were not produced to the defendant, contained
28
     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 3 of 10 Page ID #:15644




 1    material information, could have been used for cross-examination and were not
 2    adequately disclosed in the government’s interview memoranda.1
 3
 4     I.    MATERIALITY OF UNTIMELY DISCLOSURE – EMAIL CHAIN 1
 5          1. The Government Has Failed to Provide the Attachments to the Untimely
 6             Emails
 7          On June 7, 2021, Special Agent Roberson e-mailed Investigator Amenta and
 8    attached a spreadsheet of 10 wires. Investigator Amenta reviewed the relevant
 9    attachments, adopted/approved portions of the spreadsheet, and gave comments to these
10    spreadsheets. Mr. Avenatti has yet to receive these draft spreadsheets. Mr. Avenatti
11    believes that this would be a draft of government exhibit 457. See, e.g., Dkt. 690, p. 14.
12          2. The June 16, 2021 MOI Provided by the Government Does Not Capture
13             Investigator Amenta’s Prior Statement
14          On June 8, 2021, in an undisclosed e-mail, Investigator Amenta provided the
15    below statement the government in connection with “[f]or the 4 wires which include
16    IMAD/OMADs” and specifically excluded the other 6 wires because Investigator
17    Amenta simultaneously requested source documents (bank records) for the other 6 wires.
18    The government claims that the content of this e-mail is captured by its memorandum of
19    interview dated June 16, 2021, this is false. Compare, Dkt. 690, p. 9-10, Dkt. 690, p. 14-
20    15. There are marked differences between the documents that could have been used to
21    impeach the witness and the email should have been produced not only under the Jencks
22    Act and Rule 26.2, but Brady and Giglio as well.
23
24
25
      1
26      The government clearly has a fundamental misunderstanding of the requirements of the
27
      Jencks Act and Rule 26.2. Neither the Act nor the Rule contain any provision stating
      that if the information in the statements are generally contained within a later produced
28    interview memorandum, they need not be produced.
                                                    2
     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 4 of 10 Page ID #:15645




                            Relevant Language of MOI – June 16, 2021
 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          Relevant Language of E-mail – June 8, 2021

11
12
13
14
15
16
17

18
19
20
21
22          3. Government Memorandum Fails to Identify Requests for Additional

23             Information and Qualifiers to Investigator Amenta’s Written Positions

24          As identified above, Investigator Amenta provided a written statement in

25    connection with the 4 wires identified above. The government then provided a different

26    version of that statement to the defendant in a MOI dated June 16, 2021. The

27    government indicated that “Amenta reviewed FedWire’s records and confirmed that all

28    10 wires identified in the wire fraud count chart went through Fedwire’s system.
                                                   3
     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 5 of 10 Page ID #:15646




 1    Amenta knows that all 10 wires went through Fedwire’s system because he saw that
 2    each wire had a specific InPut/OutPut Message Accountability Data (IMAD or
 3    OMAD).” Information contained in the e-mail dated June 8, 2021 could have been used
 4    to impeach Investigator Amenta and was inconsistent with the government’s
 5    representations.
 6            Prior to providing the written statement immediately above, Investigator Amenta
 7    wrote to Special Agent Roberson that he needed additional information. Therefore, the
 8    written statement above was made with the following qualifier, “[f]or the 4 wires which
 9    include IMADS/OMADS the following statement is true.” This qualifier did not appear
10    within the government’s written report and could have been used to establish that prior
11    drafts, and government exhibit 457, were inaccurate, unsupported by sufficient records,
12    and were done in a hasty manner.
13
                             Relevant Language of E-mail – June 8, 2021
14
15
16
17

18
19
20
       II.   MATERIALITY OF UNTIMELY DISCLOSURE – EMAIL CHAIN 2
21
             1. The Government Has Failed to Provide the Attachments to the Untimely
22
                Emails
23
             On July 11, 2021, Special Agent Roberson e-mailed Investigator Amenta and
24
      attached a chart of 10 wires. Investigator Amenta reviewed the relevant attachments,
25
      adopted/approved portions of the spreadsheet, and gave a suggestion to the chart. Mr.
26
      Avenatti has yet to receive this draft chart. Mr. Avenatti believes that this would be a
27
      draft of government exhibit 457. See, e.g., Dkt. 690, p. 20.
28
                                                     4
     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 6 of 10 Page ID #:15647




 1          2. The August 9, 2021 MOI Provided by the Government Does Not Capture
 2             Investigator Amenta’s Prior Statements
 3          As supported by the government’s filing, the defendant only received a single
 4    MOI (dated August 9, 2021) after the undisclosed e-mail was sent on July 11, 2021. In
 5    response to the draft chart of wire sent by Special Agent Roberson, Investigator Amenta
 6    suggested a change. Specifically, indicated, “I would suggest adding the IMADs or
 7    OMADs to the transactions as it’s a unique identifiers [sic] specific to Fedwire funds.”
 8    This information was not included within the August 9, 2021 memorandum that told the
 9    defendant “[n]o new information was provided.” See, e.g., Dkt. 690, p. 12. Additional
10    edits to the chart and the failures of the government to include the specific IMAD or
11    OMAD could have been used to impeach Investigator Amenta and establish the
12    sloppiness and lack of precision associated with the creation of government 457.
13          Again, on July 12, 2021, Special Agent Roberson communicated with Investigator
14    Amenta, thanked him for the feedback and indicated that the OMADs/IMADs were
15    added to the transaction. See, e.g., Dkt. 690, p. 19. Based upon the context of this email
16    and Investigator Amenta’s response, it appears that the draft chart was again given. This
17    has not been provided.
18          On July 14, 2021, Investigator Amenta provided a substantive response with
19    specific issues related to the chart. He indicated that one of the monetary values was
20    incorrect and also indicated that six of the IMADs were missing the leading year
21    identifiers. See, e.g., Dkt. 690, p. 18. This information was not included within the
22    August 9, 2021 memorandum that told the defendant “[n]o new information was
23    provided.” See, e.g., Dkt. 690, p. 12. These suggested changes could have been used to
24    establish the sloppiness and lack of precision associated with the creation of government
25    exhibit 457. They also could have been used to establish that Exhibit 457 is wrong
26    because without the leading year identifiers, the numbers are incorrect.
27
28
                                                   5
     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 7 of 10 Page ID #:15648




 1          3. Substantive Changes Suggested by Investigator Amenta via Email Were Not
 2              Incorporated into Government Exhibit 457
 3          As stated directly above, on July 14, 2021, Investigator Amenta provided
 4    substantive challenges to the proposed chart of the 10 wires. Investigator Amenta
 5    indicated that several of the IMADs were missing the leading year identifiers and wire 7
 6    did not contain the precise monetary value. These changes suggested by Investigator
 7    Amenta via e-mail were not incorporated into Government Exhibit 457.
 8          During his testimony, Investigator Amenta confirmed that he communicated, via
 9    e-mail, with the prosecution team regarding Government Exhibit 457. See, e.g., Trial Tr.
10    (8/12/21, Vol. 2) p. 44. Investigator Amenta indicated that he provided feedback on this
11    chart. See, e.g., Trial Tr. (8/12/21, Vol. 2) p. 44. Mr. Avenatti asked Investigator Amenta
12    if the prosecution team “incorporate[d] some of your reviews and feedback on the
13    chart…” to which Investigator responded, “No.” See, e.g., Trial Tr. (8/12/21, Vol. 2) p.
14    44. Investigator Amenta later testified, “So an IMAD is very unique. It is unique by
15    year/month/day, then a sequence that’s an endpoint for a financial institution, and then.
16    It’s that message for that day.” See, e.g., Trial Tr. (8/12/21, Vol. 2) p. 46.
17          At this point, Mr. Avenatti could have used the information contained in the
18    undisclosed e-mail, if he had it, to establish that (1) the government failed to make the
19    changes proposed by Investigator Amenta (i.e., the proper IMAD number and the
20    monetary value change); and, (2) the government’s chart marked as Government Exhibit
21    457 failed to properly state the unique IMAD and OMAD numbers, rendering it
22    incorrect and untrustworthy. The information contained in the undisclosed e-mail also
23    could have been further used to impeach government witness Geffrey Clark who
24    testified to the accuracy of Government Exhibit 457. See, e.g., Trial Tr. (8/12/21, Vol. 2)
25    p. 28. Mr. Clark answered yes to the question, “[i]s this chart that you reviewed and
26    verified summarizing the wire transfers identified in the Indictment?” See, e.g., Trial Tr.
27    (8/12/21, Vol. 2) p. 28. Clearly, Mr. Clark failed to verify this information because the
28
                                                     6
     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 8 of 10 Page ID #:15649




 1    OMAD and IMAD information was incomplete. The undisclosed e-mail, which was
 2    Brady and Giglio, could have been used to impeach Mr. Clark.
 3                      Changes Proposed by Investigator Amenta July 14, 2021 E-mail
 4
 5
 6
 7
 8
 9
10

11
12
13
14                                        Government Exhibit 4572
15
16
17

18
19
20
21
22
23
24
25
26
27
      2
28        The red boxes reveal locations where Amenta’s proposed changes were not made.
                                                  7
     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 9 of 10 Page ID #:15650




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
            Mr. Avenatti respectfully requests that this Court declare a mistrial or strike the
11
      testimony of Robert Amenta for the reasons set forth in this motion and “Defendant’s
12
      Motion for Mistrial or, in the Alternative, to Strike the Testimony of Robert Amenta and
13
      John Drum due to Violations of the Jencks Act, Rule 26.2, Brady and Giglio. See, e.g.,
14
      Dkt. No. 705.
15
16     Dated: August 17, 2021                   Respectfully submitted,

17                                              /s/ Michael J. Avenatti
18
                                                Defendant
19                                              MICHAEL JOHN AVENATTI

20
21
22
23
24
25
26
27
28
                                                   8
     Case 8:19-cr-00061-JVS Document 720 Filed 08/17/21 Page 10 of 10 Page ID #:15651




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5    I am not a party to the above-entitled action. I have caused, on August 17, 2021 service

 6    of the:
 7
          DEFENDANT’S SUPPLEMENT TO MOTION FOR MISTRIAL OR, IN THE
 8       ALTERNATIVE, TO STRIKE THE TESTIMONY OF ROBERT AMENTA AND
 9      JOHN DRUM DUE TO VIOLATIONS OF THE JENCKS ACT, RULE 26.2, BRADY
                              AND GIGLIO [Dkt. 705]
10

11    on the following party, using the Court’s ECF system:

12    AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
13
      I declare under penalty of perjury that the foregoing is true and correct.
14
15    Executed on August 17, 2021

16
                                              /s/ H. Dean Steward
17
                                              H. Dean Steward
18
19
20
21
22
23
24
25
26
27
28
                                                    9
